Citation Nr: 1537551	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than November 15, 2011, for eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1968 to September 1969.  He died in January 1994 and the appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision of the VA Eduction Center in Buffalo, New York.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary.  In her February 2014 substantive appeal, the appellant requested a videoconference hearing to be held at the Regional Office (RO) before a Veterans Law Judge (VLJ).  It appears that a hearing was mistakenly scheduled for a different appellant, L.D., who is another daughter of the deceased Veteran and who is pursuing a separate claim.  L.D. withdrew her request for a hearing in June 2014.  However, as the appellant at issue in this appeal was never scheduled for a hearing, a remand is necessary to afford her the requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a VLJ at an appropriate RO in light of the appellant residing in Ohio.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




